November 8, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  TILSON HOME CORPORATION, Appellant

NO. 14-16-00075-CV                          V.

            JORGE L. ZEPEDA AND LISA M. ZEPEDA, Appellees
                  ________________________________

      This cause, an appeal from the judgment in favor of appellees, Jorge L.
Zepeda and Lisa M. Zepeda, signed January 11, 2016, was heard on the transcript
of the record. We have inspected the record and find error in the judgment. We
therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Jorge L. Zepeda and Lisa M. Zepeda.

      We further order this decision certified below for observance.